DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 15 and 20, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: an embedded circuit board, comprising: a through hole in the first outer wiring board, a through hole in the base board, and a through hole in the second outer wiring board are communicated with each other to serve as a resonant chamber; and a minimal distance between a side wall of the at least one groove and a side wall of the through hole adjacent to the at least one groove is in a range of 50um to 500um; and an electronic element, received in the groove, wherein the resonant chamber is configured to conduct and amplify information to the electronic element, and the electronic element is configured to sense the information and convert the information into an electric signal.

The prior art fails to teach a combination of all the claimed features as presented in independent claim 15 with the allowable feature being: a mobile terminal, comprising a resonant chamber is defined in the embedded circuit board; and an electronic element, received in the groove; wherein the resonant chamber comprises two adjacent resonant chambers and defined by a chamber wall in common; the chamber wall defines a coupling window, and signals between the two adjacent resonant chambers are coupled through the coupling window; a resonant oscillator is received in each of the two resonant chambers, a coupling block is received in the coupling window of the chamber wall; an end face is arranged at each of two end portions of the coupling block, and the end face is parallel to a surface of the resonant oscillator; and an electromagnetic field is generated at an outer periphery of the end face of the coupling block, and a direction of the electromagnetic field is the same as a direction of the surface of the resonant oscillator, wherein the resonant chamber is configured to conduct and amplify information to the electronic element, and the electronic element is configured to sense the information and convert the information into an electric signal.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 20 with the allowable feature being: a method for manufacturing an embedded circuit board, comprising: at least one through hole in a first outer wiring board, a second outer wiring board, and a base board, wherein the at least one through hole serves as a resonant chamber, and a minimal distance between a side wall of the at least one groove and a side wall of the through hole adjacent to the at least one groove is in a range of 100um to 500um, and wherein the resonant chamber is configured to conduct and amplify information to the electronic element, and the electronic element is configured to sense the information and convert the information into an electric signal.
One close prior art Leitgeb (US 2016/0330840 A1) teaches of an embedded circuit board, comprising: a first outer wiring board, a base board, and a second outer wiring board, stacking sequentially, wherein the base board defines at least one groove between the first outer wiring board and the second outer wiring board; a through hole is defined in each of the first outer wiring board, the base board, and the second outer wiring board, the through hole in the first outer wiring board, the through hole in the base board, and the through hole in the second outer wiring board are communicated with each other to serve as a resonant chamber; however Leitgeb does not teach a minimal distance between a side wall of the at least one groove and a side wall of the through hole adjacent to the at least one groove is in a range of 50um to 500um; and an electronic element, received in the groove, wherein the resonant chamber is configured to conduct and amplify information to the electronic element, and the electronic element is configured to sense the information and convert the information into an electric signal and does not teach wherein the resonant chamber comprises two adjacent resonant chambers and defined by a chamber wall in common; the chamber wall defines a coupling window, and signals between the two adjacent resonant chambers are coupled through the coupling window; a resonant oscillator is received in each of the two resonant chambers, a coupling block is received in the coupling window of the chamber wall; an end face is arranged at each of two end portions of the coupling block, and the end face is parallel to a surface of the resonant oscillator; and an electromagnetic field is generated at an outer periphery of the end face of the coupling block, and a direction of the electromagnetic field is the same as a direction of the surface of the resonant oscillator.
Therefore claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896